THE LINCOLN NATIONAL LIFE INSURANCE COMPANY Lincoln Life Variable Annuity Account N ChoicePlus AssuranceSM A Class ChoicePlus AssuranceSM B Class ChoicePlusSM Fusion Supplement dated December 29, 2014 to the Prospectus dated May 1, 2014, as supplemented This supplement outlines changes to the prospectus for your variable annuity contract that will be effective January 20, 2015. It is for informational purposes and requires no action on your part. The Contracts – Investment Requirements for Managed Risk Riders. For new rider elections beginning January 20, 2015, if you elect Lincoln Lifetime IncomeSMAdvantage 2.0 (Managed Risk) or i4LIFE® Advantage Guaranteed Income Benefit (Managed Risk), you must allocate your Contract Value according to the Investment Requirements for Managed Risk Riders outlined in your prospectus at the following percentages: Group 1 – Investments must be at least 20% of Contract Value or Account Value; Group 2 – Investments cannot exceed 80% of Contract Value or Account Value; and Group 3 – Investments cannot exceed 10% of Contract Value or Account Value.As an alternative, you may also satisfy these Investment Requirements by allocating 100% of your Contract Value or Account Value among the select subaccounts listed in your prospectus. The Contracts – Living Benefit Riders – Lincoln Lifetime IncomeSM Advantage 2.0 (Managed Risk).For new rider elections beginning January 20, 2015, if you elect Lincoln Lifetime IncomeSMAdvantage 2.0 (Managed Risk), the Nursing Home Enhancement (including the Terminal Illness Provision for contractowners in South Dakota) will not be available if your Contract Value is reduced to zero for any reason, including withdrawals, market performance, or rider charges.If your Contract Value is reduced to zero while you are taking withdrawals under the Nursing Home Enhancement (including the Terminal Illness Provision), your Guaranteed Annual Income amount will be reduced to the amount you would otherwise be eligible to receive. Please keep this Supplement with your prospectus for future reference.
